 



Exhibit 10.1
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (the “Agreement”) dated as of November 9, 2006
(the “Effective Date”), by and between EMDEON CORPORATION, a Delaware
corporation (the “Company”), and MARK FUNSTON (“Executive”).
          WHEREAS, the Company desires to employ Executive on a full-time basis
on the terms described herein and Executive desires to be so employed by the
Company;
          NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein (including, without limitation, the Company’s employment of
Executive and the advantages and benefits thereby inuring to Executive) and for
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:
          1. Effectiveness of Agreement and Employment of Executive.
          1.1. Effectiveness of Agreement. The first day of your employment with
the Company shall be November 13, 2006 (the “Employment Commencement Date”)
          1.2. Employment by the Company. The Company hereby employs Executive
as Executive Vice President and Chief Financial Officer of the Company as of the
Employment Commencement Date and Executive hereby accepts such employment with
the Company. Executive shall report to the Chief Executive Officer, and perform
such duties and services for the Company and its subsidiaries and affiliates
(such subsidiaries and affiliates collectively, “Affiliates”), as may be
designated from time to time, by the Chief Executive Officer of the Company.
Executive shall use his best and most diligent efforts to promote the interests
of the Company and the Affiliates, and shall devote all of his business time and
attention to his employment under this Agreement; provided, however, that
(i) Executive shall be permitted to transition from his current role as Interim
CFO for the private company previously disclosed to the Company for a period of
up to four weeks from the Employment Commencement Date and which transition
services shall not require more than two business day per week and
(ii) Executive shall be permitted to manage his personal, financial and legal
affairs that may from time to time require insubstantial portions of his working
time, but would not singularly or in the aggregate interfere or be inconsistent
with his duties and obligations under this Agreement. In addition, Executive
represents that he has resigned effective no later than the Employment
Commencement Date from all service on any public companies’ Board of Directors
(or committees thereof).
          1.3 Relocation. It is hereby agreed that that you and your family will
move your primary residence to a location within 50 miles of the Company’s
headquarters as promptly as practicable but no later than eleven months from the
Employment Commencement Date; provided that you shall immediately report to the
Elmwood Park, NJ office as of the Employment Commencement Date. To assist you
with your relocation, the Company will provide you with the following relocation
assistance (on an after tax basis to the extent such

 



--------------------------------------------------------------------------------



 



payments are includible in your taxable income): (i) reimbursement for
commutation expenses for travel to/from Elmwood Park and your home in Maryland
through the earlier of your relocation and the eleven month anniversary of the
Employment Commencement Date upon presentment of receipts in accordance with the
Company’s policies (the “Commuting Period”), (ii) reasonable temporary housing
through the Commuting Period, (iii) reimbursement for all reasonable moving
expenses of your household goods (packing, transporting and unpacking) and
(iv) reimbursement or payment of expenses related to the sale of Executive’s
existing home (broker commission, legal expense) upon submission of appropriate
documentation. It is hereby understood that the Company shall not provide any
assistance in connection with expenses incurred in connection with the purchase
of the new residence. Your agreement to relocate is a material inducement to the
Company’s entering into this Agreement and is a material provision of this
Agreement.
          2. Compensation and Benefits.
          2.1. Salary. The Company shall pay Executive for services during the
Employment Period a base salary at the annual rate of $375,000. Any and all
increases to Executive’s base salary (as it may be increased, “Base Salary”)
shall be determined by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) in its sole discretion. Such Base Salary shall be
payable in equal installments, no less frequently than monthly, pursuant to the
Company’s customary payroll policies in force at the time of payment, less any
required or authorized payroll deductions.
          2.2. Bonus. During the Employment Period, Executive shall be eligible
to receive an annual bonus of up to 50% of Base Salary, the amount of which
shall be determined in the sole discretion of the Compensation Committee. Such
bonus, if any, shall be payable at such time as executive officer bonuses are
paid generally so long as Executive remains in the employ of the Company on the
payment date.
          2.3 Benefits. During the Employment Period, Executive shall be
entitled to participate, on the same basis and at the same level as other
similarly situated senior executives of the Company, in any group insurance,
hospitalization, medical, health and accident, disability, fringe benefit and
tax-qualified retirement plans or programs or vacation leave (but in no event
less than 15 vacation days per year (pro rated for 2006)) of the Company now
existing or hereafter established to the extent that he is eligible under the
general provisions thereof.
          2.4. Expenses. Pursuant to the Company’s customary policies in force
at the time of payment, Executive shall be promptly reimbursed, against
presentation of vouchers or receipts, for all authorized expenses properly and
reasonably incurred by him on behalf of the Company or its Affiliates in the
performance of his duties hereunder.
          3. Employment Period.
          Executive’s employment under this Agreement shall commence as of the
Employment Commencement Date, and shall terminate on the fifth anniversary
thereof, unless terminated earlier pursuant to Section 5 (the “Initial
Employment Period”). Unless written notice

2



--------------------------------------------------------------------------------



 



of either party’s desire to terminate this Agreement has been given to the other
party prior to the expiration of the Initial Employment Period (or any one-month
renewal thereof contemplated by this sentence), the term of this Agreement shall
be automatically renewed for successive one-month periods (as it may be so
extended, the “Employment Period”).
          4. Options; Restricted Stock.
          4.1. Options. On the Employment Commencement Date, Executive shall be
granted a nonqualified option (the “Option”) to purchase 180,000 shares of the
Company’s common stock under the Company’s Amended and Restated 2000 Long Term
Incentive Plan (the “Equity Plan”). The per share exercise price shall be the
closing price of the Company’s common stock on the Employment Commencement Date
and the Option shall vest, subject to Executive’s continued employment on the
applicable vesting dates (except as set forth in Section 5), in four equal
annual installments of 25% on each of the first anniversary of the Employment
Commencement Date, the second anniversary; the third anniversary and the fourth
anniversary of the Employment Commencement Date. The Option will have a term of
ten years, subject to earlier expiration in the event of the termination of
Executive’s employment. Subject to the terms of this Agreement, the Option shall
be evidenced by the Company’s standard form of option agreement.
     4.2 Restricted Stock. On the Employment Commencement Date, Executive shall
be granted 60,000 shares of restricted stock (the “Restricted Stock”) under the
Equity Plan. The Restricted Stock shall vest and the restrictions thereon lapse
in the same percentage and at the same times as described above with respect to
the Option, subject to Executive’s continued employment on the applicable
vesting dates (except as set forth in Section 5). Subject to the terms of this
Agreement, the Restricted Stock shall be evidenced by the Company’s standard
form of restricted stock agreement.
          5. Termination.
          5.1. Termination by the Company for Cause. (a) Executive’s employment
with the Company may be terminated at any time by the Company for Cause. Upon
such a termination, the Company shall have no obligation to Executive other than
the payment of Executive’s earned and unpaid compensation to the effective date
of such termination.
          (b) For purposes of this Agreement, the term “Cause” shall mean any of
the following:
          (i) Executive’s bad faith in connection with the performance of his
duties or his willful failure to follow the lawful instructions of the Chief
Executive Officer, the Board or the Audit Committee, following written notice
from the Board of Directors of the Company or its designee detailing the
specific acts and a twenty (20) day period of time to remedy such failure;
          (ii) Executive’s engaging in any willful misconduct, violence or
threat of violence that is, or is reasonably likely to be, injurious to the
Company (or any of its Affiliates) or any misconduct relating to any previous
service or employment which

3



--------------------------------------------------------------------------------



 



could reasonably be expected to reflect negatively upon the Company or otherwise
impair or impede its operations;
          (iii) Executive’s material breach of a policy of the Company, which
breach is not remedied (if susceptible to remedy) following written notice by
the Board of Directors of the Company or its designee detailing the specific
breach and a twenty (20) day period of time to remedy such breach;
          (iv) Any material breach by Executive of this Agreement, which breach
is not remedied (if susceptible to remedy) following written notice by the Board
of Directors of the Company or its designee detailing the specific breach and a
twenty (20) day period of time to remedy such breach; or
          (v) Executive’s commission of a felony in respect of a dishonest or
fraudulent act or other crime of moral turpitude.
          5.2. Permanent Disability; Death. If during the term of this
Agreement, Executive shall become ill, mentally or physically disabled, or
otherwise incapacitated so as to be unable regularly to perform the duties of
his position for a period in excess of 90 consecutive days or more than 120 days
in any consecutive 12 month period (“Permanent Disability”), then the Company
shall have the right to terminate Executive’s employment with the Company upon
written notice to Executive. In the event the Company terminates Executive’s
employment as a result of his Permanent Disability or death, Executive or
Executive’s estate shall be entitled to the benefits that he would have been
entitled to receive if Executive’s employment had been terminated by the Company
without Cause pursuant to Section 5.4 (subject to the provisos and conditions
set forth therein); provided, however, that the Company shall have no other
obligation to Executive or Executive’s estate pursuant to this Agreement in the
event that Executive’s employment with the Company is terminated by the Company
pursuant to this Section 5.2.
          5.3. Resignation by the Executive. Executive may voluntarily resign
from his employment with the Company, provided that Executive shall provide the
Company with thirty (30) days’ advance written notice (which notice requirement
may be waived, in whole or in part, by the Company in its sole discretion) of
his intent to terminate. Upon such a termination, the Company shall have no
obligation other than the payment of Executive’s earned but unpaid compensation
to the effective date of such termination.
          5.4. Termination by the Company Without Cause. Executive’s employment
with the Company may be terminated at any time by the Company without Cause. If
the Company terminates Executive’s employment without Cause, the Company shall
have the following obligations to Executive (but excluding any other obligation
to Executive pursuant to this Agreement):
     (i) The continuation of his Base Salary, as severance, for a period (the
“Applicable Period”) of one year from for each completed year of service with
the Company, provided that the Applicable Period shall in no event be less than
one year or more than three years (payable in accordance with the third sentence
of Section 2.1) and provided further that in the event that such a termination
occurs following a Change of

4



--------------------------------------------------------------------------------



 



Control of the Company (as defined in the Equity Plan) prior to the second
anniversary of the Employment Commencement Date, the Applicable Period shall be
no less than two years, provided that the Base Salary for the first six months
of the Applicable Period shall be paid to Executive in a lump sum at the end of
such six-month period in accordance with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”); provided further
that such delay in payment will not apply to the extent that guidance issued
under Section 409A allows payment to be made when otherwise due without
subjection the Executive to additional taxes under Section 409A;
     (ii) If Executive timely elects to continue his health insurance pursuant
to COBRA, the Company shall pay that portion of the premium that it pays for
active employees with similar coverage during the Applicable Period, but in no
event longer than 18 months or, if earlier, until such time as Executive is
eligible for comparable coverage with a subsequent employer; provided that
Executive shall pay the amount of the employer portion of the applicable
premiums for the first six months of the Severance Period, which amount will be
reimbursed to him in a lump sum at the end of such six-month period, provided
further that the Executive shall not be required to pay the employer portion of
the premiums for the first six months of the Severance Period to the extent that
guidance under Section 409A allows such premiums to be paid by the Company
without subjecting the Executive to additional taxes under Section 409A.
Executive shall promptly notify the Company if he becomes eligible for
comparable coverage; and
     (iii) The Option shall remain outstanding and continue to vest, and shall
otherwise be treated for purposes of the terms and conditions thereof, as if
Executive remained in the employ of the Company through the next vesting date
applicable to the Option, provided that if Executive’s employment is terminated
by the Company without Cause following the completion of two years of service,
the Option shall remain outstanding and continue to vest through the next two
applicable vesting dates (to the extent not vested at the time of termination).
     (iv) That portion of the Restricted Stock that would have vested on the
next vesting date following the date of termination shall be deemed vested on
the date of termination and the portion of such restrictions shall lapse,
provided that if Executive’s employment is terminated by the Company without
Cause following the completion of two years of service, that portion of the
Restricted Stock that would have vested on the next two applicable vesting dates
(to the extent not vested at the time of termination) shall vest and the
restrictions thereon shall lapse.
provided, however, that the continuation of such salary and benefits and the
continued vesting and exercisability of the Option and acceleration of the
Restricted Stock shall cease on the occurrence of any circumstance or event that
would constitute Cause under Section 5.1 of this Agreement (including any breach
of the covenants contained in Section 6 below).
     5.5 Liquidated Damages. Executive acknowledges that the payments and
benefits under Section 5 resulting from a termination of Executive’s employment
with the Company are in lieu of any and all claims that the Executive may have
against the Company (other than

5



--------------------------------------------------------------------------------



 



benefits under the Company’s employee benefit plans that by their terms survive
termination of employment and benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended and rights to indemnification under
certain indemnification arrangements for officers of the Company), and represent
liquidated damages (and not a penalty). The Company may require that the
Executive execute and not revoke a release of claims in a form provided by the
Company as a condition to Executive’s the receipt of such payments.
          6. Restrictive Covenants.
          6.1 Confidentiality. Executive understands and acknowledges that in
the course of his employment and as a result of signing this Agreement, he will
be granted access to and will learn information that is proprietary to, or
confidential to the Company and its Affiliates that concerns the operation and
methodology of the Company and its Affiliates and that provides the Company with
a competitive advantage, including, without limitation, business strategy and
plans, financial information, protocols, proposals, manuals, clinical procedures
and guidelines, technical data, computer source codes, programs, software,
knowhow and specifications, copyrights, trade secrets, market information,
Developments (as hereinafter defined), and customer and employee information
(collectively, “Proprietary Information”). Proprietary Information shall include
all such information recorded in manuals, memoranda, projections, reports,
minutes, plans, drawings, sketches, designs, formula books, data,
specifications, software programs and records, whether or not legended or
otherwise identified by the Company as Proprietary Information, as well as such
information that is the subject of meetings and discussions and not recorded.
Executive agrees that, at all times (including following termination of this
Agreement), he will keep confidential and will not disclose directly or
indirectly any such Proprietary Information to any third party, except as
required to fulfill his duties hereunder, and will not misuse, misappropriate or
exploit such Proprietary Information in any way. The restrictions contained
herein shall not apply to any information which Executive can demonstrate by
written record (a) was already available to the public at the time of
disclosure, or subsequently become available to the public, otherwise than by
breach of this Agreement, or (b) was the subject of a court order for Executive
to disclose, provided that Executive give the Company prompt notice of any and
all such requests for disclosure so that it has ample opportunity to take all
necessary or desired action, to avoid disclosure. Upon any termination of this
Agreement, Executive shall immediately return to the Company all copies of any
Proprietary Information in his possession.
          6.2 Restrictions on Solicitation. In order to protect the Company’s
Proprietary Information, during the period beginning on the Effective Date and
ending on the two year anniversary of the date of cessation of the employment of
the Executive for any reason whatsoever (the “Restricted Period”), Executive
shall not, directly or indirectly, without the prior written approval of the
Company:
          (a) solicit, induce, hire, engage, or attempt to hire or engage any
employee or independent contractor of the Company or its Affiliates, or in any
other way interfere with the Company’s or an Affiliate’s employment or
contractual relations with any of its employees or independent contractors, nor
will Executive solicit, induce, hire, engage or attempt to hire or engage any
individual who was an employee of the Company or an Affiliate at any time during
the one year period immediately prior to the termination of Executive’s
employment with the

6



--------------------------------------------------------------------------------



 



Company;
          (b) call upon or solicit, on behalf of a Competitive Business (as
hereinafter defined), any existing or prospective (with whom Executive has had
contact during the last 12 months of his employment) client, or customer of the
Company, nor will Executive attempt to divert or take away from the Company the
business of any such client or customer.
          6.3 Restrictions on Competitive Employment. (a) During the Restricted
Period, Executive shall not (as principal, agent, employee, consultant or
otherwise), anywhere in the United States, directly or indirectly, without the
prior written approval of the Company, engage in, or perform duties for, a
Competitive Business. Notwithstanding the foregoing, Executive may have an
interest consisting of publicly traded securities constituting less than
2 percent of any class of publicly traded securities in any public company
engaged in a Competitive Business so long as he is not employed by and does not
consult with, or become a director of or otherwise engage in any activities for,
such company.
          (b) For purposes of the covenant not to compete set forth in paragraph
(a) above, Executive acknowledges that the Company and its Affiliates presently
conduct their businesses throughout the United States. Executive agrees that the
Restricted Period and the geographical areas encompassed by such covenant are
necessary and reasonable in order to protect the Company and its Affiliates in
the conduct of their businesses. The parties intend that the foregoing covenant
of Executive shall be construed as a series of separate covenants, one for each
geographic area specified. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant set forth in
paragraph (a) above. To the extent that the foregoing covenant or any provision
of this Section 6.3 shall be deemed illegal or unenforceable by a court or other
tribunal of competent jurisdiction with respect to (i) any geographic area,
(ii) any part of the time period covered by such covenant, (iii) any activity or
capacity covered by such covenant or (iv) any other term or provision of such
covenant, such determination shall not affect such covenant with respect to any
other geographic area, time period, activity or other term or provision covered
by or included in such covenant.
          6.4 Extension of Restricted Period. The Restricted Period shall be
extended by the length of any period during which Executive is in breach of the
terms of this Section 6.
          6.5 Assignment of Developments. Executive acknowledges that all
developments, including, without limitation, the creation of new products,
conferences, training/seminars, publications, programs, methods of organizing
information, inventions, discoveries, concepts, ideas, improvements, patents,
trademarks, trade names, copyrights, trade secrets, designs, works, reports,
computer software, flow charts, diagrams, procedures, data, documentation, and
writings and applications thereof relating to the past, present, or future
business of the Company that Executive, alone or jointly with others, may have
discovered, conceived, created, made, developed, reduced to practice, or
acquired during his employment with the Company (collectively, “Developments”)
are works made for hire and shall remain the sole and exclusive property of the
Company, and he hereby assigns to the Company all of his rights, titles, and
interest in and to all such Developments, if any. Executive agrees to disclose
to the Company promptly and fully all future Developments and, at any time upon
request and at the expense of the Company, to execute, acknowledge, and deliver
to the Company all

7



--------------------------------------------------------------------------------



 



instruments that the Company shall prepare, to give evidence, and to take any
and all other actions that are necessary or desirable in the reasonable opinion
of the Company to enable the Company to file and prosecute applications for, and
to acquire, maintain, and enforce, all letters patent, trademark registrations,
or copyrights covering the Developments in all countries in which the same are
deemed necessary by the Company. All data, memoranda, notes, lists, drawings,
records, files, investor and client/customer lists, supplier lists, and other
documentation (and all copies thereof) made or compiled by Executive or made
available to him concerning the Developments or otherwise concerning the past,
present, or planned business of the Company are the property of the Company, and
will be delivered to the Company immediately upon the termination of his
employment with the Company.
          6.6 Competitive Business. Executive acknowledges that a “Competitive
Business” shall mean any of the following: (i) any enterprise engaged in
establishing electronic linkages between individual healthcare providers,
patients, payors (including, without limitation, insurance companies, HMO’s,
pharmacy benefits management companies, and/or self-insured employer groups),
pharmacies, laboratories and/or other participants in the healthcare industry
for the purpose of facilitating or conducting financial, administrative and/or
clinical communication and/or transactions; (ii) any enterprise engaged in
developing, selling or providing a consumer or physician Internet healthcare
portal or interactive online personal health management products; (iii) any
enterprise engaged in developing, manufacturing and distributing proprietary
porous and solid plastic products and components used in healthcare, industrial
and consumer applications; and (iv) any enterprise engaged in any other type of
business in which the Company or one of its affiliates is also materially
engaged, or with regard to which it has developed material plans to be engaged,
so long as Executive is involved in such business or is involved in the planning
of such planned business on behalf of the Company or one of its affiliates.
          6.7 Investors, Other Third-Parties, and Goodwill. Executive
acknowledges that all third-parties that Executive services or proposes to
service while employed by the Company are doing business with the Company and
not with Executive personally, and that, in the course of dealing with such
third-parties, the Company establishes goodwill with respect to each such
third-party that is created and maintained at the Company’s expense
(“Third-Party Goodwill”). Executive also acknowledges that, by virtue of his
employment with the Company, he has gained or will gain knowledge of the
business needs of, and other information concerning, third-parties, and that
Executive will inevitably have to draw on such information were Executive to
solicit or service any of the third-parties on his own behalf or on behalf of a
Competitive Business.
          6.8 Nondisparagement. Executive agrees that at no time during his
employment by the Company or thereafter, shall he make, or cause or assist any
other person to make, any statement or other communication to any third party
which impugns or attacks, or is otherwise critical of, the reputation, business
or character of the Company or any of its Affiliates or any of their respective
directors, officers or employees.
          6.9 Remedies. Executive acknowledges and agrees that the restrictions
contained in this Agreement are reasonably necessary to protect the legitimate
business interests of the Company, and that any violation of any of the
restrictions will result in immediate and

8



--------------------------------------------------------------------------------



 



irreparable injury to the Company for which monetary damages will not be an
adequate remedy. Executive further acknowledges and agrees that if any such
restriction is violated, the Company will be entitled to immediate relief
enjoining such violation (including, without limitation, temporary and permanent
injunctions, a decree for specific performance, and an equitable accounting of
earnings, profits, and other benefits arising from such violation) in any court
having jurisdiction over such claim, without the necessity of showing any actual
damage or posting any bond or furnishing any other security, and that the
specific enforcement of the provisions of this Agreement will not diminish
Executive’s ability to earn a livelihood or create or impose upon Executive any
undue hardship. Executive also agrees that any request for such relief by the
Company shall be in addition to, and without prejudice to, any claim for
monetary damages that the Company may elect to assert.
          7. Notices. Any notice or communication given by either party hereto
to the other shall be in writing and personally delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
following addresses:

  (1)   if to the Company:         Emdeon Corporation
River Drive Center 2
669 River Drive
Elmwood Park, New Jersey 07407-1361
Telecopier No.: (201) 703-3401
Attention: General Counsel     (2)   if to the Executive at the address
specified in the personnel files of the Company.

Any notice shall be deemed given when actually delivered to such address, or two
days after such notice has been mailed or sent by Federal Express, whichever
comes earliest. Any person entitled to receive notice may designate in writing,
by notice to the other, such other address to which notices to such person shall
thereafter be sent.
          8. Miscellaneous.
          8.1 Representations and Covenants. In order to induce the Company to
enter into this Agreement, Executive makes the following representations and
covenants to the Company and acknowledges that the Company is relying upon such
representations and covenants:
          (i) No agreements or obligations exist to which the Executive is a
party or otherwise bound, in writing or otherwise, that in any way interfere
with, impede or preclude him from fulfilling all of the terms and conditions of
this Agreement.
          (ii) Executive, during his employment, shall use his best efforts to
disclose to the Chief Executive Officer and the General Counsel of the Company
in writing or by other effective method any bona fide information known by him
and not known to the Chief Executive

9



--------------------------------------------------------------------------------



 



Officer and the General Counsel of the Company that he reasonably believes would
have any material negative impact on the Company or any of its Affiliates.
          8.2 Entire Agreement. This Agreement and the agreement evidencing the
Option contain the entire understanding of the parties in respect of their
subject matter and supersede upon their effectiveness all other prior agreements
and understandings between the parties with respect to such subject matter.
          8.3 Amendment; Waiver. This Agreement may not be amended,
supplemented, canceled or discharged, except by written instrument executed by
the party against whom enforcement is sought. No failure to exercise, and no
delay in exercising, any right, power or privilege hereunder shall operate as a
waiver thereof. No waiver of any breach of any provision of this Agreement shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision.
          8.4 Binding Effect; Assignment. The rights and obligations of this
Agreement shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business and properties. The Company may assign its rights
and obligations under this Agreement to any of its Affiliates without the
consent of the Executive. Executive’s rights or obligations under this Agreement
may not be assigned by Executive, except that the rights specified in
Section 5.2 shall pass upon the Executive’s death to Executive’s executor or
administrator.
          8.5 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.
          8.6 Governing Law; Interpretation. This Agreement shall be construed
in accordance with and governed for all purposes by the laws and public policy
(other than conflict of laws principles) of the State of New Jersey applicable
to contracts executed and to be wholly performed within such State.
          8.7 Further Assurances. Each of the parties agrees to execute,
acknowledge, deliver and perform, and cause to be executed, acknowledged,
delivered and performed, at any time and from time to time, as the case may be,
all such further acts, deeds, assignments, transfers, conveyances, powers of
attorney and assurances as may be reasonably necessary to carry out the
provisions or intent of this Agreement.
          8.8 Severability. The parties have carefully reviewed the provisions
of this Agreement and agree that they are fair and equitable. However, in light
of the possibility of differing interpretations of law and changes in
circumstances, the parties agree that if any one or more of the provisions of
this Agreement shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the provisions of this
Agreement shall, to the extent permitted by law, remain in full force and effect
and shall in no way be affected, impaired or invalidated. Moreover, if any of
the provisions contained in this Agreement is determined by a court of competent
jurisdiction to be excessively broad as to duration, activity, geographic
application or subject, it shall be construed, by limiting or reducing

10



--------------------------------------------------------------------------------



 



it to the extent legally permitted, so as to be enforceable to the extent
compatible with then applicable law.
     8.9 Section 409A. Any payments required to be paid to Executive pursuant to
this Agreement during the first six months following the termination of
Executive’s employment shall be paid to Executive in a lump sum at the end of
such six-month period in accordance with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), provided that such
delay in payments will not apply to the extent that guidance issued under
Section 409A allow payments to be made when otherwise due without subjecting the
Executive to additional taxes under Section 409A.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

            EMDEON CORPORATION
      By:   /s/ Lewis H. Leicher         Name:   Lewis H. Leicher       
Title:   Senior Vice President        EXECUTIVE
      /s/ Mark D. Funston       Mark Funston           

11